Citation Nr: 1128071	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include blackouts and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from May 1981 to May 1984 and other than honorable service from May 1984 to December 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a head injury had not been presented.  Thereafter, the Veteran appealed that decision to the Board.

The Board notes that VA, by administrative decision dated in December 1996, has determined that the Veteran's discharge for the period of active service from May 1984 to December 1985, which was terminated by an other than honorable discharge, was issued under conditions that constitute a bar to the payment of VA benefits based on that period of service. 

The Veteran testified at a personal hearing conducted at the RO before the undersigned Veterans Law Judge in June 2005.  In December 2005, the Board remanded this case for additional development.  Thereafter, in a decision dated in July 2008, the Board reopened the Veteran's head injury service connection claim and remanded the merits of the claim to the RO for further development that included a VA examination.  

After the RO completed the development requested by the Board, it granted the Veteran service connection for chronic depression with dysthymia secondary to a head injury in service.  See September 2009 rating decision.  The Veteran's claim of entitlement to service connection for residuals of a head injury manifested by seizures and blackouts was returned to the Board for further review.  In April 2010, the Board again remanded the Veteran's claim for further development.  That development has been completed, and the matter is once again before the Board.


FINDING OF FACT

A chronic seizure disorder is etiologically related to active service.


CONCLUSION OF LAW

A chronic seizure disorder was incurred in active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5017 (West 2002 and Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including epilepsies, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an enlistment examination in March 1981.  No relevant abnormalities were noted, and the Veteran reported that he was in "good" health.  Records dated November 1981 show the Veteran was struck in the head with a flashlight by police during a fight.  He had a superficial laceration on the back of his skull.  The Veteran was seen in January 1982 for complaints of dizziness that had been present for 24 hours.  At that time, the Veteran reported being struck on the head approximately three months beforehand.  The Veteran denied losing consciousness; however, he reported that he usually got dizzy when standing. Physical examination of the Veteran was normal at that time, with no apparent neuromotor dysfunction being found.  He was diagnosed with questionable post-concussion dizziness and ultimately returned to duty.  Subsequently, the Veteran was seen for medical treatment while in service in May 1982 for a two-inch laceration on the top of the head that occurred when he apparently struck his head on the top of a water hatch.  After his injury was cleaned and sutured, the Veteran returned to duty.  During the Veteran's second period of service in March 1985, he was involved a motor vehicle accident.  He sustained a 1cm. contusion on the right parietal skull.  He did not know if he lost consciousness, but he had no neurological complaints.  In May 1985, the Veteran was seen with complaints of being feverish and dizzy.  On psychological evaluation in October 1985, the Veteran reported a history of brief "blackouts" usually precipitated by stress and characterized by headaches, blurriness and dizziness.  Subsequent evaluations including neurological evaluation did not reveal a diagnosis of a seizure disorder.  

A July 1997 unenhanced CT scan showed no abnormalities of the brain.

VA treatment records dated June and July 2002 show the Veteran reported a history of blackouts.  His first one occurred while breaking up a fight in service.  He had two seizures in 1982, and another in 1997.  He was briefly treated with Phenobarbital.  He also reported recurrent pressure at the back of his head, followed by dizziness, and sometimes followed by a blackout.

Additional records dated March 2003 show the Veteran reported having headaches for three weeks.  They were throbbing and located in the frontal and temporal areas.  He denied any dizziness or blurred vision.  A CT scan of the head revealed no significant abnormalities.

In August 2003, the Veteran reported that he hit his head during a fall two weeks earlier.  An x-ray of the skull revealed a small triangular radiopaque foreign body in the soft tissue of the right occipital area.  A follow-up CT scan in September 2003 revealed no changes since the prior CT scan in March 2003.

In a March 2004 statement, the Veteran attributed his blackouts and seizures to a blow to the head from a police beating, as well as the incident in which he was knocked into the top of a passageway.  In a June 2004 statement, he reported that the latter incident resulted in dizziness for a long period of time.

VA records dated March 2004 noted that the Veteran stopped his Dilantin treatment himself as he had not had a seizure in two years.  However, separate records reflect complaints of headaches and blackouts occurring once or twice per week.  There is also a treatment note indicating the Veteran was not a reliable historian, as he gave certain responses that contradicted information in his chart.  Later that month, the Veteran reported experiencing a blackout.  He was sitting in a chair and awoke to find someone trying to hold him up.  Subsequent treatment records reflect a diagnosis of epilepsy rendered in March 2004.

The Veteran testified at a Travel Board hearing in June 2005.  He described the incident in which he was beaten by police while trying to break up a fight.  He sustained blows to the back of his skull from steel flashlights.  He experienced uncontrollable seizures since that time.  He denied any prior difficulty with seizures or blackouts.

The Veteran was afforded a VA examination in December 2008.  He reported head injuries sustained in service from a police beating and from a water hatch.  The examiner noted that service treatment records documented a scalp injury and additional complaints of dizziness, but did not mention seizures.  The Veteran stated that he had been treated with Dilantin for 20 years, but had two seizures within the past month.  Physical examination indicated a subtheraputic level of Dilantin.  No other significant abnormalities were noted.  The examiner stated that the Veteran had chronic seizure disorder, but that this was less likely than not related to the superficial laceration documented in service.  The examiner, incorrectly, stated that there was no documentation of a head injury resulting from a police beating, and there were also no records of injuries or seizures from the year following discharge.

The Veteran submitted a January 2009 statement from an acquaintance, who stated that he was familiar with the Veteran's blackouts as far back as 1986.  He recounted once incident in which the Veteran passed out while driving.

A supplemental VA opinion was obtained in July 2010.  The examiner reviewed the claims file and correctly summarized the Veteran's documented head injuries and complaints of dizziness and blackouts in service.  The examiner stated that, in light of this history, it was at least as likely as not that the Veteran's current seizures were related to service.

Based on the evidence of record, the Board finds that service connection for a chronic seizure disorder is warranted.  

Initially, the Board notes the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran demonstrated the medical knowledge required to establish an etiological nexus between his head injuries in service and a current seizure disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Nonetheless, the Veteran is currently diagnosed with a chronic seizure disorder.  Service treatment records document head injuries and complaints of dizziness and blackouts in service, and the most recent VA examiner concluded that it was at least as likely as not that the Veteran's current condition was related to service.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  Although the December 2008 VA examiner opined that the Veteran's current seizure disorder was less likely than not related to the superficial laceration the Veteran sustained in May 1982, that examiner failed to provide a medical opinion that took into consideration and discussed all of the Veteran's head injuries during his period of honorable service including that sustained by him in November 1981, the evidence pertaining to seizure symptomatology within one year of his active honorable service, and a lay statement from a friend of the Veteran discussing observed symptomatology within one year of that service.  See April 2010 Board remand.  As such, that negative opinion is of little probative weight in this case.  Here, there is no other competent, credible medical opinion of sufficient probative weight to refute the July 2010 VA examiner's conclusion or to otherwise suggest that the Veteran does not have residuals of a head injury related to service.  To the extent that the VA examiner's opinion is based on statements provided by the Veteran, the Board finds that these statements are competent, as they address observable symptoms such as dizziness and blackouts.  See 38 C.F.R. § 3.159(c)(2); see also Layno v. Brown, 6 Vet. App. 465 (1991).  Moreover, these statements are credible as they are generally consistent with each other and with the other evidence of record.  Therefore, service connection is warranted.



ORDER

Service connection for a chronic seizure disorder is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


